Citation Nr: 0939378	
Decision Date: 10/16/09    Archive Date: 10/28/09

DOCKET NO.  04-23 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
February 1955 to July 1958.  He had subsequent service in the 
Texas Air National Guard until his retirement in December 
1992.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in June 2003, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In May 2007, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  The transcript of the 
hearing is in the record.

In December 2008, the Board remanded the case for additional 
development.  The requested development was not completed, so 
further action is necessary to comply with the Board's remand 
directive.  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In its remand of December 2008, the Board directed the 
Veteran to be scheduled for a VA audiology examination, and 
the examiner was specifically asked to render a medical 
opinion as to whether the current right ear hearing loss was 
at least as likely as not aggravated by Veteran's noise 
exposure during periods of federalized active duty for 
training.  Additionally, the examiner was asked to determine 
whether left ear hearing loss as shown by the audiogram in 
1974, constituted pre-existing hearing loss.  



As the examiner failed to answer the medical questions posed 
by the Board, the opinion is not adequate and further 
development is needed to ensure compliance with the Board's 
remand directive.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).

Accordingly, the case is REMANDED for the following action:

1. Arrange to have the Veteran's claims 
file returned to the audiologist who 
prepared the medical opinion in January 
2009, for an addendum report, or if the 
examiner is not available, an 
appropriate VA audiologist.

The audiologist is asked to address the 
following

a).  Whether the current right ear 
hearing loss as shown in the records of 
the Texas National Guard is at least as 
likely as not aggravated by Veteran's 
noise exposure during periods of 
federalized annual active duty for 
training from 1976 to 1991, as opposed 
to noise exposure resulting from the 
performance of the Veterans duties as a 
civilian in the Air National Guard. 

Considering accepted medical principles 
pertaining to the history, 
manifestation, clinical course, and 
character of the pre-existing right ear 
hearing loss, did right ear hearing 
loss permanently increase in severity, 
that is, a worsening of the underlying 
condition, beyond the natural 
progression, during federalized annual 
active duty for training from 1976 to 
1991.

The examiner is asked to comment on the 
clinical significance that the 
Veteran's duties in the Air National 
Guard were the same as those performed 
in his civilian capacity, as well as 
the Veteran's statement that most of 
the excessive noise exposure occurred 
during the performance of his duties in 
a civilian capacity.

b).  As for left ear hearing loss, the 
examiner is asked to express an opinion 
on whether a single abnormal, left ear 
audiogram in 1974 constitutes pre-
existing hearing loss although 
subsequent audiograms from 1976 to 1991 
do not show left ear hearing loss under 
38 C.F.R. § 3.385 for the purpose of VA 
disability compensation.

In formulating the opinion, the examiner 
is asked to consider that the term "at 
least as likely as not" does not mean 
"within the realm of possibility."  
Rather, it means that the weight of the 
medical evidence both for and against the 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
causation as it is to find against 
causation.

The examiner is also asked to consider 
that the term "aggravation" means an 
increase in severity, that is, a permanent 
worsening of the underlying condition as 
contrasted to a worsening of symptoms.



2.  After the above development has been 
completed, adjudicate the claim of service 
connection for bilateral hearing loss, 
considering all the evidence record.  If 
the benefit sought remains denied, furnish 
the Veteran a supplemental statement of 
the case and return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




